Citation Nr: 1041652	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for plantar warts of the 
left foot.

2.  Entitlement to a compensable evaluation for plantar warts of 
the right foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active military service from August 1960 to March 
1963.  He also had active service from March 1963 to August 1969 
and from August 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for plantar warts 
of the left foot; and granted service connection for plantar 
warts of the right foot with an evaluation of 0 percent, 
effective May 10, 2004.

The Veteran testified before the undersigned in July 2010.  A 
transcript of the hearing is associated with the claims file.  AT 
the time of the hearing, the Veteran raised the issue of 
entitlement to service connection for a shrapnel wound of the 
right leg.  This issue has not been adjudicated by the RO and is 
therefore referred to the RO for action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed plantar warts on his left 
foot during service and that he continued to have similar 
symptoms and manifestations after service.  

Service treatment records show treatment and diagnosis of plantar 
warts involving the right foot only.  However, a few clinical 
entries indicate findings of plantar warts and verruca acuminata 
without specifying a particular foot.  

The Veteran has been afforded several VA examinations to 
determine the etiology of his bilateral plantar warts.  At a VA 
examination in November 2004, a VA examiner diagnosed bilateral 
plantar warts, and noted that it was difficult to state whether 
one had caused the other.  At a March 2005 VA examination, a VA 
examiner diagnosed plantar keratosis bilateral feet as least as 
likely as not secondary to military duty.  Both of these opinions 
were provided without supporting rationale and there is no 
indication that the claims file was reviewed.  

In March 2007, a VA examiner reviewed the Veteran's claims folder 
and examined the Veteran.  The examiner noted the service 
treatment records included several references to plantar warts of 
the right foot and other records that just stated 'plantar 
warts,' but did not identify the left or right foot.  The 
examiner opined that it would be mere speculation to say that the 
plantar warts were also present on the left foot in service.  In 
March 2010, another VA examiner provided a diagnosis of 
porokeratosis plantaris discrete, bilaterally.  This examiner 
stated that the findings of porokeratosis were related to the 
Veteran's treatment of plantar warts which occurred during active 
duty.  

The Board notes that although the Veteran's claims file was 
reviewed during the VA examinations in March 2007 and March 2010, 
the medical opinions were not supported by any clinical 
rationale.  This is particularly troubling in the case of the 
March 2010 opinion because the examiner has linked current 
findings of porokeratosis to treatment of plantar warts in 
service; without any explanation of how it was determined that 
the left foot plantar warts existed in service, for example by 
indicating that plantar warts are contagious.  Based on the 
record, the Board finds that a new VA examination and medical 
opinion (one that is accompanied by a detailed clinical 
rationale) on the etiology of the current left foot disorder 
(variously diagnosed as plantar warts and porokeratosis plantaris 
discrete) is necessary.

The Veteran also seeks a compensable evaluation for service-
connected plantar warts of the right foot.  Service connection 
for plantar warts of the right foot was granted in a December 
2004 rating action.  A noncompensable evaluation was assigned 
pursuant to 38 C.F.R. § 4.118, Codes 7819, 7804, effective from 
May 10, 2004.

At the Veteran's hearing in July 2010, he testified that the 
plantar warts on his right foot were very tender and painful.  He 
also noted his treatment included recurrent trimming and surgical 
excision of his plantar warts.  He also stated that when his 
plantar warts flare up he experiences cramping and locking in his 
toes.  A new skin examination is required to provide the findings 
required for a full application of the rating criteria for 
Diagnostic Codes 7804, 7805, and 7806.  

Finally, it is noted that the Veteran receives medical care 
through VA.  Accordingly, the RO should associate with the claims 
folder relevant VA medical records dating from August 2007.  See 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims 
folder any relevant VA medical records that 
are dated from August 2007.  If there are no 
such additional records, a notation should be 
made in the file.   

2.  The Veteran should be afforded a VA 
dermatology (i.e., skin diseases and scars) 
examination.  All indicated tests and studies 
are to be performed.  The claims folder 
should be made available to the examiner for 
review and the examiner should review the 
results of any testing prior to completion of 
the report.  

The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (at least a 50 
percent probability) that a current left foot 
disorder (i.e. plantar warts or porokeratosis 
plantaris) is etiologically related to the 
Veteran's active military service, or to his 
service-connected right foot disorder.  The 
Veteran must be provided with an opportunity 
to describe problems he has had with his left 
foot in service and since his discharge from 
active service.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be set 
forth.   

The examiner should also provide a detailed 
assessment of the current nature and severity 
of the Veteran's service-connected right foot 
plantar warts which includes, but is not 
limited to the following: a history regarding 
frequency and duration of outbreaks; specific 
measurements regarding the size (length and 
width) of the warts on the right foot; an 
estimate, to the extent possible, of what 
percentage of the body and/or the exposed 
area of the body is affected by the service-
connected right foot plantar warts on average 
(not necessarily what is present at the time 
of the examination).  

The examiner should also indicate whether 
treatment includes use of systemic therapy 
and whether such therapy was required for a 
total duration of six weeks or more, but not 
constantly, during the past twelve-month 
period.  

The examiner is also requested to provide an 
opinion as to whether the Veteran's need for 
recurrent trimming and surgical excision of 
his right foot plantar warts is equivalent to 
an 'unstable' scar (i.e. such that there is 
frequent loss of covering of skin) and if he 
has scars that are superficial and painful.  
A complete rationale must be given for any 
opinion expressed.   

3.  After undertaking any other development 
deemed appropriate, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought is not granted, the Veteran 
should be furnished a supplemental statement 
of the case and afforded an opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
